Citation Nr: 0201939	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  99-08 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for a left ankle 
injury, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for a right shoulder 
injury, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for bowel 
incontinence, currently rated as 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel



INTRODUCTION

The veteran had active service, reportedly between December 
1970 to December 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).



FINDINGS OF FACT

1.  The veteran's bilateral ankle disability is manifested by 
complaints of pain and limitation of motion, but neither 
ankle is ankylosed.  

2.  Right arm movement at or above the shoulder level is 
accompanied by pain, but the right shoulder does not manifest 
limitation of motion to a point midway between the side and 
shoulder level.

3.  The veteran's bowel incontinence manifests the equivalent 
of occasional involuntary bowel movements necessitating 
wearing of a pad, but does not manifest extensive leakage and 
fairly frequent involuntary bowel movements.

4.  The veteran's hemorrhoids are not large, thrombotic, or 
irreducible, with excessive redundant tissue.



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for residuals of a right ankle fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5271; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.159).

2.  The schedular criteria for a rating in excess of 20 
percent for a left ankle injury have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5271; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).

3.  The schedular criteria for a disability rating of 20 
percent for a right shoulder injury have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5201; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).

4.  The schedular criteria for entitlement to a disability 
rating of 30 percent for bowel incontinence have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7332; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

5.  The schedular criteria for entitlement to an increased 
(compensable) disability rating for hemorrhoids have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 
7336; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

VA has a duty under the VCAA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the rating decisions, 
Statement of the Cases, and Supplemental Statement of the 
Case provided to the veteran specifically satisfy the 
requirement of 38 U.S.C.A. § 5103 in that they clearly notify 
the veteran of the evidence necessary to substantiate his 
increased rating claims.  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  The veteran has not referenced any unobtained 
evidence that might aid his claims, and the veteran has been 
afforded VA examinations to assess the severity of his 
service-connected disabilities on appeal, and the claims file 
also contains a recent private examination.  The Board thus 
finds that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  See 38 
C.F.R. § 4.7.


I.  Ankles

The veteran's right and left ankle disabilities are currently 
rated as 20 percent disabling under the provisions of 
Diagnostic Code 5271.  Under Diagnostic Code 5271, a 20 
percent evaluation (the highest rating available under 
Diagnostic Code 5271) may be assigned for marked limited 
motion of the ankle.  The normal ranges of motion of the 
ankle are 20 degrees dorsiflexion and 45 degrees plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  Higher evaluations are 
provided for the ankle disabilities under Diagnostic Code 
5270 when there is evidence of ankylosis of the ankle.  

At a May 1998 VA examination, the veteran complained of 
bilateral ankle pain.  Physical examination of the right 
ankle revealed right ankle dorsiflexion to 5 degrees, and 
right ankle plantar flexion to 25 degrees; he had no 
rotational movement in the right ankle.  The left ankle had 
full range of motion.  The diagnoses were postoperative 
bimalleolar fracture of the right ankle, intermittently 
symptomatic with limitation of motion and mild to moderate 
functional loss due to pain; and, postoperative rupture of 
the left Achilles tendon, intermittently symptomatic with 
mild functional loss due to pain.

At a December 1998 VA examination, the veteran complained of 
bilateral ankle pain, with the right being more severe.  He 
indicated that he could run for one mile and then walk two 
more miles.  The veteran had on a right ankle brace and had a 
slight limp in the right leg.  The ankles demonstrated 
dorsiflexion to 5 degrees and plantar flexion to 20 degrees; 
inversion and eversion were 2 degrees bilaterally.  The 
veteran complained of extreme tenderness to light palpation 
of the Achilles tendon insertion point bilaterally.  He also 
had pain during range of motion testing.  The diagnoses were 
right ankle fracture, status post open reduction internal 
fixation with chronic symptomatology and moderate functional 
impairment due to pain; and, postoperative left ankle injury 
with mild functional impairment due to pain.

A private medical record dated in October 1999 indicated that 
the veteran's ankles were tender.  The diagnosis was 
osteoarthritis of the ankles.

As noted, the veteran has already been assigned the highest 
rating available under Diagnostic Code 5271, and there is no 
evidence of ankylosis so as to warrant a rating in excess of 
20 percent under Diagnostic Code 5270.  The evidence shows 
that significant motion remains in both ankles, and as such, 
neither ankle is ankylosed.

The Board also finds that an evaluation in excess of 20 
percent is not warranted for the veteran's bilateral ankle 
disability on the basis of functional loss due to pain, or on 
the basis of weakened movement, excess fatigability, or pain 
on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-05 (1995).  In this regard, the 
Board recognizes that the veteran has complained of and 
testified to having ankle pain, and objective findings of 
pain have been shown on examination.  However, there is no 
evidence that there is such additional functional loss, 
including during flare-ups, to warrant a finding that the 
veteran's disability of either ankle is the equivalent of 
ankylosis.

The veteran's representative has asked that the Board 
consider General Counsel Opinions VAOPGCPREC 23-97 (July 1, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) and assign a 
separate evaluation for left ankle arthritis.  However, 
VAOPGCPREC 23-97 applies only to claims involving the knees, 
and VAOPGCPREC 9-98 does not call for the assignment of a 
separate evaluation for arthritis in cases involving the 
ankles.  Further, even assuming that these General Counsel 
Opinions applied in this case, under the facts and 
circumstances of this case, a separate evaluation would not 
be for assignment because to do so would constitute 
pyramiding.  See 38 C.F.R. § 4.14.  The veteran's ankle 
disabilities are evaluated based on limitation of motion, and 
a separate evaluation for arthritis would also be evaluated 
based on the degree of limitation of motion.  Simply, the 
same manifestations may not be evaluated under separate 
Diagnostic Codes.  In sum, the preponderance of the evidence 
is against an evaluation in excess of 20 percent for the 
veteran's right and left ankle disabilities.


II.  Right Shoulder

The veteran has been assigned a 10 percent rating for his 
right shoulder disability under the provisions of 38 C.F.R. § 
4.71(a), Diagnostic Code 5203.  Under this Diagnostic Code, a 
10 percent rating is granted for malunion or nonunion without 
loose movement; a 20 percent rating is granted for nonunion 
with loose movement or for dislocation.  The veteran is 
right-handed.

The record appears to shows evidence of arthritis confirmed 
by X-ray findings (January 1991 VA X-rays) and the Board 
observes that the provisions of Diagnostic Code 5003 provide 
for evaluation based on limitation of motion under 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5201.  Under Diagnostic Code 5201, 
a 20 percent rating is assigned if there is limitation of 
motion in the arm at shoulder level, and a 30 percent rating 
is assigned if there is limitation of motion in the major arm 
to a point midway between the side and shoulder level.  A 40 
percent rating is assignable for the veteran's right shoulder 
disability if the evidence shows that there is limitation of 
motion of the right shoulder to a point 25 degrees from the 
side.

At a May 1998 VA examination, the veteran complained of 
recurrent right shoulder pain, especially when he tried to do 
work "above the head."  It was noted that the veteran had not 
experienced recurrent dislocation of the right shoulder 
joint.  Physical examination of the right shoulder revealed a 
slight deformity and mild tenderness in the area of the 
acromioclavicular joint.  The right shoulder demonstrated 
abduction and flexion to 135 degrees; there was crepitus and 
mild pain.  The veteran had full rotational movement and full 
backward extension of the right shoulder, and he had good 
muscle mass and strength in the right upper extremity and in 
the shoulder girdle muscles.  X-rays revealed a normal right 
shoulder.  The diagnosis was old dislocation, right shoulder, 
intermittently symptomatic with limitation of motion.  It was 
noted that functional loss secondary to pain was mild.

An October 1999 private medical record indicates that the 
veteran's right shoulder was tender and exhibited a 50 
percent decrease in range of motion.  The diagnosis was 
traumatic bursitis of the right shoulder.

A November 2000 MRI of the right shoulder revealed moderate 
hypertrophic degenerative changes of the acromioclavicular 
joint and moderate lateral down-sloping of the acromion would 
predispose to impingement; prominent degenerative subchondral 
cyst humeral head at the greater tuberosity; and a very tiny 
amount of fluid in the subacromial bursa to suggest minimal 
bursitis.  

The Board acknowledges and finds credible the veteran's 
assertions regarding right shoulder pain with use.  
Additional functional loss due to pain, fatigue, weakened 
movement and incoordination, including during flare-ups, must 
also be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca.  Given the additional pain and discomfort on use, the 
findings from the November 2000 MRI, and the fact that any 
arm movement at or above the shoulder level appears to cause 
pain, an increased rating of 20 percent will be granted under 
Diagnostic Code 5201 for functional limitation of motion at 
the shoulder level.  However, as the evidence does not show 
that there is limitation of motion of the right arm to a 
point midway between the side and shoulder level, a rating in 
excess of 20 percent under Diagnostic Code 5201 is not 
warranted.

As noted, the veteran had been rated under Diagnostic Code 
5203.  However, a 20 percent evaluation is the highest 
available under Diagnostic Code and therefore application of 
Diagnostic Code 5203 would be of no benefit to the veteran.  
The veteran has indicated that he should be entitled to a 
higher evaluation under the provisions of Diagnostic Code 
5202.  Diagnostic Code 5202 provides a 30 percent evaluation 
where there is recurrent dislocation of the major humerus at 
the scapulohumeral joint.  However, recurrent dislocation of 
the right shoulder has not been demonstrated.  In sum, the 
Board concludes that entitlement to a 20 percent rating for 
the veteran's right shoulder disability is warranted.


III.  Bowel Incontinence

The veteran has been assigned a 10 percent rating for bowel 
incontinence under the provisions of Diagnostic Code 7332.  
Under Diagnostic Code 7332, a 10 percent evaluation required 
constant slight or occasional moderate leakage, a 30 percent 
evaluation is warranted for occasional involuntary bowel 
movements, necessitating wearing of a pad, and a 60 percent 
evaluation is assigned with extensive leakage and fairly 
frequent involuntary bowel movements.

At a May 1998 VA examination, the veteran indicated that he 
wore absorbent pads due to fecal leakage.  Physical 
examination revealed slight laxity of anal sphincter tone.  
The diagnosis included intermittent fecal incontinence 
requiring an absorbent pad.

At a December 1998 VA examination, the veteran indicated that 
he wore a pad in his pants to prevent soiling his underwear.  
Physical examination revealed normal sphincter tone and some 
mild soiling of a protective pad.  The diagnosis was mild 
bowel incontinence.

A January 1999 VA medical record indicated that the veteran 
had complained that his "undergarments" were not working.  In 
a February 1999 statement the veteran remarked that he had to 
change his diapers 5-6 times each day.

At the October 1999 Board videoconference hearing, the 
veteran testified that he changed his diapers 4-5 times a 
day.  The veteran also indicated that he had fecal leakage 
and involuntary bowel movements.

The veteran has testified that he had to change his pads 4-5 
times a day; the medical evidence reflects that the veteran 
has been issued pads by VA medical personnel.  As such, the 
Board the Board is of the opinion that the veteran's 
disability is more severe than reflected by the currently 
assigned 10 percent evaluation.  The Board finds that the 
veteran's bowel incontinence disability more nearly 
approximates, or is the equivalent of the criteria necessary 
for a 30 percent rating under Diagnostic Code 7332.  
Accordingly, a 30 percent rating for bowel incontinence is 
warranted.  However, as there has been no objective showing 
of extensive leakage and fairly frequent involuntary bowel 
movements, the preponderance of the evidence is against a 
rating in excess of 30 percent for the veteran's bowel 
incontinence.


IV.  Hemorrhoids

The veteran has been assigned a noncompensable disability 
rating for his hemorrhoids pursuant to Diagnostic Code 7336.  
Diagnostic Code 7336 provides that mild or moderate 
hemorrhoids warrant a noncompensable evaluation.  A 10 
percent evaluation requires large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences.  With persistent bleeding and with 
secondary anemia, or with fissures, a 20 percent rating is 
warranted.

An August 1997 VA treatment record indicates that the veteran 
complained of blood in his stool.

At a May 1998 VA examination, the veteran complained of 
intermittent bleeding and pain from his hemorrhoids.  
Physical examination revealed that the veteran had external 
hemorrhoidal tags which were non-thrombosed.  On digital 
examination, no actual internal hemorrhoids were palpable.  
The diagnosis was postoperative hemorrhoidectomy, recurrent 
and intermittently symptomatic with symptoms of intermittent 
fecal incontinence requiring an absorbent pad.

At a December 1998 VA examination, the veteran had numerous 
hemorrhoid skin tags at the anal orifice; sphincter tone was 
normal.  The diagnosis was hemorrhoids, postoperative 
hemorrhoidectomy with residual bowel incontinence.

January 1999 and May 1999 VA treatment records indicate that 
the veteran complained of hemorrhoidal bleeding.  Private 
medical records dated in August 1999 noted rectal bleeding.

The evidence of record does not shown that the veteran has 
large or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue.  While intermittent hemorrhoidal bleeding 
has been reported, there is no evidence of persistent 
bleeding and secondary anemia or fissures.  As such, the 
preponderance of the evidence is against entitlement to a 
compensable evaluation for the veteran's hemorrhoids.


V.  Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, but there is not such 
a state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant more favorable 
determinations.

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's disabilities on appeal have resulted in 
frequent hospitalizations or caused a marked interference in 
the veteran's employment.  In fact, a December 2000 VA 
medical record indicated that the veteran was still working 
as a mail carrier.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

A disability rating in excess of 20 percent for residuals of 
a right ankle fracture is denied.

A disability rating in excess of 20 percent for a left ankle 
injury is denied.

Subject to the provisions governing the award of monetary 
benefits, a disability rating of 20 percent for a right 
shoulder injury is granted.

Subject to the provisions governing the award of monetary 
benefits, a disability rating of 30 percent for bowel 
incontinence is granted.

An increased (compensable) disability rating for hemorrhoids 
is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

